In an action, inter alia, to recover damages for civil rights violations pursuant to 42 USC § 1983, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated September 22, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*304In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see Cummings v Mclntire, 271 F3d 341 [2001]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Thus, the defendants’ motion for summary judgment dismissing the complaint was properly granted. Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.